DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final Office action responsive to the reply filed on 05/12/2022.

Claims 1-24 have been canceled. 
Claims 25-46 were added. 
Claims 25-46 are pending.
A substitute specification, and amended abstract was filed for entry.

Claim Objections

Claims 26-46 are objected to because of the following informalities:
In claim 26, line 1, “A touch” should be - - The touch - -.
In claim 27, line 1, “A touch” should be - - The touch - -.
In claim 27, line 2, “the first and substrate tapes” should be - - the first and second substrate tapes - -.
In claim 27, line 2, “second lateral edge areas opposite the first lateral edge areas” should be - - second free lateral edge areas opposite the first free lateral edge areas - -.
In claim 28, line 1, “A touch” should be - - The touch - -.
In claim 28, line 2, “the first and second lateral edge areas” should be - - the first free lateral edge areas and second free lateral edge areas - -.
In claim 29, line 1, “A touch” should be - - The touch - -.
In claim 30, line 1, “A touch” should be - - The touch - -.
In claim 31, line 1, “A touch” should be - - The touch - -.
In claim 32, line 1, “A touch” should be - - The touch - -.
In claim 33, line 1, “A touch” should be - - The touch - -.
In claim 34, line 1, “A touch” should be - - The touch - -.
In claim 35, line 1, “A touch” should be - - The touch - -.
In claim 36, line 1, “A touch” should be - - The touch - -.
In claim 37, line 1, “A touch” should be - - The touch - -.
In claim 38, line 1, “A touch” should be - - The touch - -.
In claim 39, line 1, “A touch” should be - - The touch - -.
In claim 40, line 1, “A touch” should be - - The touch - -.
In claim 41, line 1, “A touch” should be - - The touch - -.
In claim 42, line 1, “A touch” should be - - The touch - -.
In claim 42, line 4, “the second substrate” should be - - the second substrate tape - -.
In claim 43, line 2, “a first aide” should be - - a first side - -.
In claim 43, line 6, “the substrate tape” should be - - the second substrate tape - -.
In claim 44, line 2, “a first aide” should be - - a first side - -.
In claim 44, line 6, “the substrate tape” should be - - the second substrate tape - -.
In claim 45, line 1, “A touch” should be - - The touch - -.
In claim 46, line 4, “a first aide” should be - - a first side - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 45 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 45 depend from claim 45, therefore is not acceptable. However for the purposes of this Office Action, claim 45 has been considered to depend from claim 44.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-31, 33-42, 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Patent No. 8,322,002), in view of Oborny et al. (US Publication No. 2002/0031637).
Regarding claim 25, Cheng discloses a touch fastener, comprising: 
a first substrate tape having hooking elements arranged continuously on a first side of the first substrate tape and having a second side opposite the first side (see annotated Fig. 7); 
a first side of a second substrate tape being connected on the second side of the first substrate tape, the second substrate tape having a second side opposite the first side of the second substrate tape, the second substrate tape being wider than the first substrate tape (see annotated Fig. 7); and 
V-shaped recesses of equal size and configuration being formed in adjacent first free lateral edge areas of the first and second substrate tapes forming a weakening of resistance facilitating bending of the first and second substrate tapes transversely and laterally relative to a longitudinal axis of the first and second substrate tapes, the V-shaped recesses tapering from the first free lateral edge areas, the hooking elements being subdivided by the V-shaped recesses into touch fastener segments one behind another along the longitudinal axis and extending continuously past laterally inward extensions of the V-shaped recesses (see annotated Fig. 7 and 10). 
 Cheng does not disclose connectors on the second side of the second substrate tape.  However Oborny et al. teaches connectors (70) on the second side of the second substrate tape (see Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add connectors on the second side of the second substrate tape in order to have a stronger grip with a molded foam, thus creating an enhanced anchoring effect and extra mechanical bonding between the fastening strap assembly and the seat cushion.
Regarding claim 26, Cheng discloses wherein the first lateral edge area of the second substrate tape protrudes lateral beyond an adjacent side edge of the first substrate tape (see annotated Fig. 7).  
Regarding claim 27, Cheng discloses wherein each of the first and substrate tapes have second lateral edge areas opposite the first lateral edge areas thereof, the second lateral edge areas having V-shaped recesses of equal size and configuration formed therein and tapering from the second free lateral edge areas (see annotated Fig. 7).  
Regarding claim 28, Cheng discloses wherein the first and second lateral edge areas of the second substrate tape protrude laterally beyond adjacent side edges of the first substrate tape (see annotated Fig. 7).  
Regarding claim 29, Cheng discloses wherein the V-shaped recesses end at a predetermined distance from the longitudinal axis of the first and second substrate tapes (see annotated Fig. 7).  
Regarding claim 30, Cheng discloses wherein the fastener segments are interconnected adjacent to one another at articulation points formed by the V-shaped recesses along the longitudinal axis, with the hook elements extending beyond the articulation points (see annotated Fig. 7). 
Regarding claim 31, Cheng discloses wherein a removable cover sheeting extends over sides of the hooking elements remote from the first side of the first substrate tape (see Fig. 6 and annotated Fig. 7).
Regarding claim 33, Cheng discloses wherein each of the V-shaped recesses extend from a longitudinal edge of the second substrate tape transversely to the longitudinal axis close to but spaced from the longitudinal axis (see annotated Fig. 7).  
Regarding claim 34, Cheng discloses wherein the V-shaped recesses extend from both longitudinal edges of the second substrate tape transversely to the longitudinal axis to close to but spaced from the longitudinal axis (see annotated Fig. 7).  
Regarding claim 35, Cheng discloses the claimed invention except for boundary edges of each V-shaped recess form an angle at 20° to 30° between each other.  It would have been an obvious matter of design choice to the boundary edges of each V-shaped recess form an angle at 20° to 30° between each other, since such a modification would have involved a mere change in the dimension of a component.  A change in dimension is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 36, Cheng discloses the claimed invention except for the angle is 25°.  It would have been an obvious matter of design choice to the angle is 25°, since such a modification would have involved a mere change in the dimension of a component.  A change in dimension is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
 	Regarding claim 37, Cheng discloses wherein the V-shaped recesses are equally spaced from one another by distances smaller than a width of the second substrate tape (see annotated Fig. 7).  
Regarding claim 38, Cheng discloses wherein the V-shaped recesses extend from both longitudinal edges of the second substrate tape, with the V-shaped recesses extending from one longitudinal edge of the second substrate tape being aligned with the V-shaped recesses extending from the other longitudinal edge of the second substrate tape (see annotated Fig. 7).  
Regarding claim 39, Cheng discloses the claimed invention except for the V-shaped recesses have closed ends spaced by a distance less than one-eighth of a width of the second substrate tape.  It would have been an obvious matter of design choice to 
the V-shaped recesses have closed ends spaced by a distance less than one-eighth of a width of the second substrate tape, since such a modification would have involved a mere change in the dimension of a component.  A change in dimension is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 40, Cheng discloses the claimed invention except for the distance is less than one-tenth of the width.  It would have been an obvious matter of design choice to the distance is less than one-tenth of the width, since such a modification would have involved a mere change in the dimension of a component.  A change in dimension is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 41, Cheng discloses wherein the V-shaped recesses extend completely through materials of the first and second substrate tapes in a direction perpendicular to the first and second sides of the first and second substrate tapes (see annotated Fig. 7).  
Regarding claim 42, Cheng discloses wherein the V-shaped recesses extend from both longitudinal edges of the second substrate tape with the V-shaped recesses extending from one longitudinal edge of the second substrate tape closing and the V-shaped recesses extending from the other longitudinal edge of the second substrate spreading upon bending of the first and second substrate tapes (see annotated Fig. 7).  
Regarding claim 44, Cheng discloses a touch fastener, comprising:
a first substrate tape having hooking elements arranged on a first aide of the first substrate tape and having a second side opposite the first side (see annotated Fig. 7); 
a first side of a second substrate tape being connected on the second side of the first substrate tape, the second substrate tape having a second side opposite the first side of the second substrate tape (see annotated Fig. 7), 
the substrate tape being wider than the first substrate tape with a first free lateral edge area of the second substrate tape projecting beyond an adjacent longitudinal edge of the first substrate tape (see annotated Fig. 7); and 
a weakening of resistance in the first free lateral edge area of the second substrate tape facilitating bending of the first and second substrate tapes transversely and laterally relative to a longitudinal axis of the first and second substrate tapes (see annotated Fig. 7 and Fig. 10); and 
a removable cover sheeting (70) extending over sides of the hooking elements remote from the first side of the first substrate tape (see Fig. 6 and annotated Fig. 7). 
Cheng does not disclose connectors on the second side of the second substrate tape.  However Oborny et al. teaches connectors (70) on the second side of the second substrate tape (see Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add connectors on the second side of the second substrate tape in order to have a stronger grip with a molded foam.
Regarding claim 46, Cheng discloses a foaming mold for a seat cushion, the foaming mold comprising: 
a seating pipe (90) (see Fig. 8); 
a touch fastener being inserted in the seating pipe (90) (see annotated Fig. 7 and Fig. 8) and including 
a first substrate tape having hooking elements arranged on a first aide of the first substrate tape and having a second side opposite the first side (see annotated Fig. 7), 
a first side of a second substrate tape connected on the second side of the first substrate tape, the second substrate tape having a second side opposite the first side of the second substrate tape, the second substrate tape being wider than the first substrate tape with a first free lateral edge area of the second substrate tape projecting beyond an adjacent longitudinal edge of the first substrate tape (see annotated Fig. 7), 
a weakening of resistance in the first free lateral edge area of the second substrate tape facilitating bending of the first and second substrate tapes transversely and laterally relative to a longitudinal axis of the first and second substrate tapes (see annotated Fig. 7 and Fig. 10), and 
a removable cover sheeting (70) covering the hooking elements (see Fig. 6 and annotated Fig. 7); 
whereby after connecting molded foam and forming at least a part of the seat cushion and then removing the part of the seat cushion from the seating pipe (90) and the cover sheeting from the hooking elements, the hooking elements are exposed on the part of the seat cushion (see annotated Fig. 7 and Fig. 9).  
Cheng does not disclose connectors on the second side of the second substrate tape.  However Oborny et al. teaches connectors (70) on the second side of the second substrate tape (see Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add connectors on the second side of the second substrate tape in order to have a stronger grip a the molded foam.


    PNG
    media_image1.png
    513
    865
    media_image1.png
    Greyscale


Allowable Subject Matter

Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE

Claim 43 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 43, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring the first and second substrate tapes being divided into individual insular touch fastener segments interconnected adjacent to one another at points of the weakening of resistance along the longitudinal axis via articulation points such that the hooking elements and the connectors extend from one of the touch fastener segments to an adjacent one of the touch fastener segments beyond the respective articulation point.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see pages 11 and 12, filed 05/12/2022, with respect to the rejection(s) of claim 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cheng (US Patent No. 8,322,002), in view of Oborny et al. (US Publication No. 2002/0031637).  Cheng broadly discloses the hooking elements being subdivided by the V-shaped recesses into touch fastener segments one behind another along the longitudinal axis and extending continuously past laterally inward extensions of the V-shaped recesses (see annotated Fig. 7).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677